DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,656,252. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-12, 14-18, 20, 22, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2011/0146908).
Regarding claims 1 and 20, Kobayashi disclose an adaptive ladar system comprising:
a ladar transmitter configured to transmit a plurality of ladar pulse shots into a coordinate space toward a plurality of range points (paragraph 52: laser light source);  
a memory configured to spatially index ladar return data for prior ladar pulse shots by location in the coordinate space (paragraph 51: memory, paragraphs 66, 77);  and 

wherein the ladar transmitter is further configured to transmit the new ladar pulse shot with the defined shot energy toward the targeted location (paragraphs 94-95). 
Regarding claims 3 and 22, Kobayashi disclose the processor is further configured to repeat the define operation on a shot-by-shot basis for a plurality of new ladar pulse shots (paragraphs 51, 58-60, 66, 77). 
Regarding claims 9 and 28, Kobayashi discloses the Iadar return data comprises intensity data for the Iadar returns from prior Iadar pulse shots (paragraph 0048).
Regarding claim 10, Kobayashi discloses the Iadar return data comprises range data for the Iadar returns from prior Iadar pulse shots (paragraph 0066).

Regarding claim 12, Kobayashi discloses the Iadar return data comprises pulse shape data for the iadar returns from prior ladar pulse shots (paragraph 0052).
Regarding claim 14, Kobayashi discloses the spatial index spatially indexes the Iadar return data for a Iadar frame (paragraphs 0048; 0077; 0085 - the CCD camera images via frames).
Regarding claim 15, Kobayashi discloses the spatial index spatially indexes the Iadar return data over a defined time period (paragraphs 0051, 0066, 0077).
Regarding claim 16, Kobayashi discloses the defined vicinity is an adjustable value (paragraphs 0030, 0085, 0094-0035).
Regarding claims 17 and 29, Kobayashi discloses the ladar transmitter includes a plurality of scanable mirrors; wherein the processor is further configured to dynamically schedule a plurality of Iadar pulse shots for the iadar transmitter to target a plurality of range points in the coordinate space; wherein the iadar transmitter is further configured to (1) controliabiy scan the scanable mirrors to target the Iadar transmitter at the targeted range points in accordance 
Regarding claims 18 and 30, Kobayasbi discloses the processor is further configured to perform the dynamic scheduling on a shot-by-shot basis (paragraphs 0006; 0066; 0103).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 21, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2011/0146908) in view of Kwant (US 2018/0137675).
 Regarding claims 2 and 21, Kobayashi fail to disclose the spatially-indexed ladar return data is organized in the memory as a quad tree index. 

Regarding claims 6 and 25, Kobayashi teaches a varying spatial region, Kobayashi explicitly lacks the specific design of the spatial index configuration of the claim, but one of ordinary skill in the art would find this obvious, since it has been held that a change in shape is recognized as being within the level of ordinary skill in the art. in re Doily, 357 F,2d 669,149 USPQ 47 (CCPA 1966).
Kobayashi explicitly lacks teaching of a spatial index tree, but Kwant teaches this limitation at 0024.
Regarding claims 7 and 26, Kobayashi teaches the varying spatial region, as identified in claim 6 and teaches the spatial distribution of position points based on the location of measurement points in an environment. Thus, the specific shape of the tree structure would be a matter of design choice, since the function and operation of the spatial variation of Kobayashi is that as claimed. In re Dally, 357 F.2d 669,149 USPQ 47 (CCPA 1966).
Kobayashi explicitly lacks teaching of a spatial index tree, but Kwant teaches this limitation at paragraph 24. It would be obvious to combine references for the purpose of mapping geographical area (Kwant, paragraph 32).
Claims 8, 13, 19, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2011/0146908) in view of Sumi (US 2016/0157828).
Regarding claim 8 and 27, Kobayashi explicitly lacks, but Sumi teaches the processor is further configured to (i) perform the analysis such that the analysis includes an interpolation of a plurality of data values within the extracted iadar return data, and (2) define the parameter value based on the interpolation (paragraph 0029).
Regarding claim 13, Kobayashi explicitly lacks, but Sumi teaches the coordinate space comprises an azimuth-elevation grid (paragraph 0285).
Regarding claim 19, Kobayashi explicitly lacks, but Sumi teaches the processor comprises a field programmable gate array (FPGA) (paragraph 0197).
It would be obvious to combine references for the purpose of mitigating measurement errors when performing reception dynamic focusing (Sumi, paragraph 78).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862